DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14, 16-21, 23, 24, 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 8, 14, and 21, the claimed apparatus recite 1st, 2nd, 3rd, and 4th molar percentage. However, nowhere in the specification discloses and indicate these four molar percentages. 
Regarding claims 8, 13, 14, 19, 21, and 26, nowhere in the specification discloses the expression “at least two separators” since nowhere in the specification discloses and indicate which equipment are considered to be separators. Further, the specification does not disclose how at least two separators are operated and what at least two separators separate. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-14, 16-21, 23, 24, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prim et al (2013/0298601).
The claimed invention is interpreted as a system having main structures to do functions to separate out components mainly carbon dioxide (injection gasclaim 9) and other hydrocarbons including methane, ethane, C3-8 hydrocarbons (natural gas liquid), hydrogen sulfur, others... contained in a carbon dioxide recycle.
The claimed system as recited in claims includes main structural components (1) a piping for feeding the carbon dioxide recycle stream to (2) separators, namely a separation columns reboiler, condenser…claims 11, 12, 18, 25 to separate the carbon dioxide recycle stream into a purified carbon dioxide stream and a natural gas liquid stream as recited in independent claims 8, 13, 14, 19, 21, and 26. The claimed system also performs steps as (1) dehydrating the carbon dioxide stream by solvent before its separation as recited in claims 11, 16, and 23; (2) separating the natural gas stream containing hydrogen sulfideclaim 19 into a sweet stream and a hydrogen sulfide stream as recited in claims 13, 20, 26, and 27 (3) compressing the carbon dioxide stream as recited in claims 17 and 24 (4) adding a makeup stream of carbon dioxide to the purified carbon dioxide stream as recited in claims 17 and 24.
Prim discloses such a system having structural components which is configured to perform steps as discussed above (figure 1, figure 2; the abstract; 0007; 0019-0036).
The present claims recite limitations such as the molar percentages of components carbon dioxide (injection gas), methane, C3 hydrocarbons in separated streams. However, These limitations non-structural limitations. Further, as disclosed by Prim, the amount of separated components in separated streams can be selected. For example, in paragraph 0026, Prim discloses that “by taking a less aggressive cut of the NGLs and/or disregarding the recovery of methane, ethane, and optionally propane (C3) from the dehydrated carbon dioxide recycle stream 160, the NGL rich stream 162 with relatively little process equipment or energy. These similar teachings can also be found in paragraphs 0027, 0029. Further these non-structural limitations of the claimed system comes from how the system is operated not how the system is made.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Prim system by operating the Prim system with selected parameters to arrive at the applicant’s claimed system except the applicant can show that the Prim system cannot be operated to arrive the claimed system having such non- structural limitations.
Regarding claim 28, Prim discloses the system has temperature control elements to control separators (0020).
Regarding claim 29, Prim discloses clearly the system has distillation column(s) (0020)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-14, 16-21, 23, 24, and 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,844,304. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims disclose a system for separating carbon dioxide recycle stream having all of parts capable to perform similar functions as the claimed system.

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
The argument “claims 8-27 stand rejected for nonstatutory, obviousness-type double patenting in view of claims 1-25 of U.S. Patent No. 10,844,304 (Prim ‘304). Claims 15, 22, and 25 have been cancelled. Independent claims 8, 14, 19, 21, and 27 have been amended to overcome the double patenting rejections. Claims 9-12 depend from independent claim 8, claims 16-18 depend from independent claim 14, claim 20 depends from independent claim 19, claims 23-24 depend from independent claim 21, and claim 27 depends from independent claim 26. Accordingly, the Applicant respectfully requests that the double patenting rejections of claims 8-14, 16-21, 23-24, and 26-27 be withdrawn.” is not persuasive since applicant does not argue why the amendment can overcome the rejection. 
The argument “Prim ‘601 fails to render obvious claims 8-14, 16-21, 23-24, and 26-27 because Prim ‘601 fails to teach that: (1) a system comprises at least two separators coupled to piping and configured to separate a recycle stream into a purified recycle stream and a natural gas liquids stream; and (2) the purified recycle stream includes injection gas, methane, ethane, and a first portion of C3 hydrocarbons from the recycle stream, wherein the first portion of the C3 hydrocarbons in the purified recycle stream comprises a first molar percentage, wherein the natural gas liquids stream includes a second portion of the C3 hydrocarbons from the recycle stream, wherein the second” is not persuasive since as disclosed in paragraph 0020, Prim discloses clearly that the system having separators 102 which can be various kinds of different separators arranged in series in parallel or combinations. They can be distillation columns, absorbers…Prim also disclose the use of dehydrator to separate out water the recycled stream (0024-002626). As shown in figure 1, even the NGL recovery process unit 110 can be considered to a separation system. As shown in figure 2, the NGL recovery process unit is described in details. This recovery process has separation columns 206 and 216. Prim discloses that column 216 can be any separator described in the reference. Therefore 216 can be one or more distillation columns. Even more condenser 208 and reboiler 210 are also separators.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772